Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continuity/Reexam Information for 13/638845 
Parent Data13638845, filed 02/12/2013 and having 3 RCE-type filings thereinis a national stage entry of PCT/US11/30404 , International Filing Date: 03/29/2011PCT/US11/30404 Claims Priority from Provisional Application 61318741, filed 03/29/2010 PCT/US11/30404 Claims Priority from Provisional Application 61405196, filed 10/20/2010



Final Office Action



Claims 19-21 and 24-31 are pending.
Claims 19-21 and 24-31 are rejected. 
No claim is allowed. 



 








 Structure of 25-hydroxyvitamin D3 (Calcifediol)


    PNG
    media_image1.png
    165
    200
    media_image1.png
    Greyscale



35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 19-21 and 24-31 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Tabash et al. (US Patent 8,207,149, which is application 13/244,945 published as 2012/0015916, and 13/244,945 is a CON of 12/109,9983 filed on 04/25/2008 with provisional application No: 60/913,853 filed on 04/25/2007), in view of Zerwekh et al. (Kidney International, Vol. 23, (1983), pages 401-406, 892 dated 11/14/2019).  
These references teach method of administration and treatment of hyperparathyroidism, modified, sustained and controlled release oral dosage of 25-hydroxyvitamin D3 and its effects on serum level increase of 25-hydroxyvitamin D3 which embraces Applicants claimed invention. See detailed analyses documented below.

Determining the scope and contents of the prior art (MPEP 2141.01)
Tabash teaches “Method for treating secondary hyperparathyroidism in CKD (chronic kidney disease) (See title of Tabash), and “Secondary hyperparathyroidism is a disorder which develops primarily because of Vitamin D deficiency. It is characterized by abnormally elevated blood levels of PTH and, in the absence of early detection and treatment, it becomes associated with parathyroid gland hyperplasia and a constellation of metabolic bone diseases. It is a common complication of chronic kidney disease (CKD), with rising incidence as CKD progresses. Secondary hyperparathyroidism can also develop in individuals with healthy kidneys, due to environmental, cultural or dietary factors which prevent adequate Vitamin D supply” (See lines 51-61, col. 2 of Tabash).
Tabash discloses methods of administering sustained release, modified release and direct release composition of 25-hydroxyvitamin D3.  Tabash et al teaches rise in serum total 1, 25-dihydroxyvitamin D is sustained with sustained steady state pharmacokinetics is maintained with 25-hydroxyvitamin D3. (Lines 63-67, col. 16)
In regards to dosage in claim 24, Tabash (US ‘149) teaches administration of the dosage of 25-hydroxyvitaminD3 and 25-hydroxyvitamin D2 which overlaps with the claimed range.  Tabash teaches the dosage of 1-1000 ug per unit dose (Lines 48-57, col. 16 and claim 10).   
Claim 10 of Tabash is drawn to daily dose of 1-1000 ug, therefore, having collectively “900 ug per week” as in instant claim 24 would have been obvious to one skilled in the art at the time the invention was filed. Therefore, claimed amounts “900 ug” was considered obvious. It is noted that 900 g per week corresponds to average 128.5 g per day. In this regard, Zerwekh teaches the administration of 25-hydroxyvitamin D3 in the dosage of 100 g/day. See further discussion of teachings of Zerwekh below.
In regards to administration to adult human patient as in claim 24, it teaches administration to adult (Lines 66 and 67, col. 15).
In regards to treatment of secondary hyperparathyroidism as in claim 24, and 29-31, Tabash teaches method of treating a patient suffering from hyperthyroidism secondary to chronic kidney disease stage 3, 4 or 5). (See lines 11-14, col. 11 and claims 1-11 and especially claims 1-4, 6, 7, 9-11 of Tabash, US ‘149). 
Further, in regards to a method for lowering or maintaining lowered serum parathyroid hormone in human patients includes administering to said patients an effective amount of an active vitamin D hormone such as 1,25-dihydroxyvitamin D2 according to the disclosure herein to lower or maintain lowered serum parathyroid hormone levels, preferably an amount that lowers PTH levels by at least 30%, or alternatively the amount needed to reduce serum levels of PTH to the target range for the CKD stage (e.g., for Stage 3 is 35-70 pg/mL (equivalent to 3.85-7.7 pmol/L), for Stage 4 is 70-110 pg/mL (equivalent to 7.7-12.1 pmol/L), and for Stage 5 is 150-300 pg/mL (equivalent to 16.5-33.0 pmol/L) (defined in K/DOQI Guideline No. 1). (See lines 29-41, col. 17, US ‘149).
Therefore, lowering of iPTH in hours as in claims 19, 20 and 28, measurement of progress after administration of 25-hydroxyvitamin D3 would have been obvious to one who is familiar with the art.
In regards to claim 24, for the rise in serum level of 25-hydroxyvitamin D3 Tabash et al teaches maintain 30 ng/mL.  (See claim 3, wherein said effective amount of the controlled release, oral dosage form of 25-hydroxyvitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to at least 30 ng/mL) and See claim 4 (wherein said effective amount of the controlled release, oral dosage form of 25-hydroxyvitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to a value in a range of 50 ng/mL to 90 ng/mL. 

 FIG. 13 through FIG. 18 of Tabash (US ‘149) show mean pharmacokinetic profile for miniature swine dosed with modified and immediate release oral formulations of 25-hydroxyvitamin D3 according to Lines 6-48, col. 9). Fig 13-18 (example 2).
Example 2. 
    PNG
    media_image2.png
    372
    497
    media_image2.png
    Greyscale

FIG. 20 shows mean uncorrected serum 25-hydroxyvitamin D3 concentration versus time profiles for Groups 1 to 3 of miniature swine after administration of 25-hydroxyvitamin D3 according to Example 3.

    PNG
    media_image3.png
    300
    550
    media_image3.png
    Greyscale

In regards to serum level as in claim 24, Tabash teaches effective amount of the controlled release, oral dosage form of 25-hydroxyvitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to at least 30 ng/mL. (Claim 3). Serum level 30ng/mL meets the upper limit of claim 24. 
In regards to claim 24, Tabash (‘149) teaches sustain release administration of 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2 with increase absorption of 25-hydroxyvitamin D3 and maintenance of substantially constant blood levels of 25-hydroxyvitamin D.  (Lines 61-67, col. 16).
In regards to treatment of secondary hyperparathyroidism as in claim 24, Tabash (US ‘149).teaches that secondary hyperparathyroidism is a disorder which is developed by vitamin D deficiency where abnormal elevation of blood levels of PTH which leads to chronic kidney disease (Lines 51-67, col. 2).  See 49-67, col. 5 and lines 1-7, col. 6).
In regards to amounts in claim 24, Tabash (US’149) teaches 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2 from 1-1000 ug which overlaps with claimed amounts. [48-67, col. 16) and claims 10 and 11.
In regards to total rise in in serum total 1, 25-dihydroxyvitamin D of greater than 3pg/mL and less than 10 pg/mL within first 24 hours after said administering, wherein the rise in serum total 1, 25 dihydroxyvitamin D is sustained at least 48 hours following such administration (last 3 lines of claim 24), one skilled in the art at the time the invention was filed would expect the rise in serum level depending on the dosage and duration for increase in serum level  in 24 or 48 hours or 96 hours as in claim 28.
In regards to rise in serum total 1, 25-dihydroxyvitamin D is sustained as in claim 24, Tabash teaches PTH secretions can be suppressed by Tabash teaches that reduced serum level of 1, 25 dihydroxyvitamin D cause increased and ultimately excessive, secretion of PTH by direct or indirect mechanisms which results in hyperparathyroidism (Lines 7—10, col. 3). It teaches that individuals who are most vulnerable to developing chronically low blood levels of 1, 25-dihydroxyvitamin D3 are those with CDK. Most CKK patients develop secondary hyperparathyroidism. (Lines 1-14, col. 6). It teaches that secondary hyperparathyroidism is a disorder which develops primarily because of Vitamin D deficiency. It is characterized by abnormally elevated blood levels of PTH and, in the absence of early detection and treatment, it becomes associated with parathyroid gland hyperplasia and a constellation of metabolic bone diseases. It is a common complication of chronic kidney disease (CKD), with rising incidence as CKD progresses. Secondary hyperparathyroidism can also develop in individuals with healthy kidneys, due to environmental, cultural or dietary factors which prevent adequate Vitamin D supply. (Lines 51-61, col. 2).
Tabash (US ‘149) further teaches that "over suppression of plasma iPTH" refers to a condition in a patient having normal kidney function, or Stage 1-3 CKD, wherein the patient has levels of plasma iPTH below 15 pg/mL. In a patient having Stage 4 CKD, over suppression of plasma iPTH occurs when the patient has levels of plasma iPTH below 30 pg/mL. In a patient having Stage 5 CKD, over suppression of plasma iPTH occurs when the patient has levels of plasma iPTH below 100 pg/mL.  (Lines 6-14, col. 10).
It is known that an inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent.
Therefore, one skilled in the art would be obvious to expect effects by administering the amount of 25-hydroxyvitamin D3 taught by Tabash (US ‘149) which in turn will increase the increase in serum level of 1, 25-dihydroxyvitamin D3 is serum level by administering 25 hydroxyvitamin D2 and 25hydroxyvitamin D3 or combination because in secondary hyperthyroidism vitamin D serum level is reduced and PTH levels are high.

Ascertaining the differences between the prior art and the claims at issue

Zerwekh teaches “Extra-renal production of 24, 25-dihydroxyvitamin D in chronic renal failure during 25 hydroxyvitamin D3 therapy (See title).
Zerwekh et al reference was relied on for additional showing of extra-renal production of 24, 25-dihydroxyvitamin D in chronic renal failure during 25-hydroxyvitamin D3 therapy  and that the magnitude of increase in serum 24, 25-(OH) 2 D for patients with CRF (chronic renal failure) as compared to a nephric subjects was comparable, indicating similar 24-hydroxylase activities. IPTH levels observed in these patients would promote the stimulation of renal 1-hydroxylase activity and not 24-hydroxylase.  (See para, right col. on page 405). It is worth noting that hydroxylation at C1 position of 25-hydroxyvitamin D3 to become “1, 25-dihydroxyvitamin D” as recited in line 6 of instant claim 24 is an enzymatic reaction in kidney.
Figure 2 shows the correlation of serum 24, 25,-(OH) 2 D concentration with serum 25OHD concentration during 8 weeks administration 100ug/d. 


    PNG
    media_image4.png
    349
    356
    media_image4.png
    Greyscale

Zerwekh teaches the administration of 25-hydroxyvitamin D3 in the dosage of 100 g/day (which is 700 g per week) to patient’s ongoing chronic hemodialysis (abstract). It teaches that residual renal 24-hydroxylase activity (i.e. hydroxylation) might be present in patients with chronic renal failure (CRF) within tact kidneys and that the increase in serum 24, 25-(OH) 2D concentration observed in this study might be due to the renal enzyme. However, the magnitude of increase in serum 24, 25-(OH)2 D for patients with CRF as compared to a nephric subjects was comparable, indicating similar 24-hydroxylase activities. Furthermore, the elevated iPTH levels observed in these patients would promote the stimulation of renal 1-hydroxylase activity and not 24-hydroxylase. These considerations support the notion that the observed increases in serum 24, 25-(OH)2 D in CRF subjects after 25-OHD3 administration are a result of extra-renal 24-hydroxylation (page 405). (Abstract). 
Zerwekh et al. teaches treatment of chronic kidney disease which includes stage 3 or 4 of renal failure. See the entire document. See tables 1, 2 and figure 2 on page 404 for results as follows. 

    PNG
    media_image5.png
    196
    687
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    316
    699
    media_image6.png
    Greyscale

	
The reference teaches that 25-hydroxyvitamin D3 therapy may also raise 1, 25-(OH12D levels in some patients. Zerwekh et al. teaches vitamin D therapy in chronic renal failure. It teaches extra-renal production of 24, 25-dihydroxyvitamin D in chronic renal failure during 25-hydroxyvitamin D3 therapy.

	It would have been obvious one of ordinary skills in the art at the time of the invention was made that in administering 25-hydroxyvitamin D3 to patients with chronic hemodialysis would also effective treat secondary hyperparathyroidism (2HPT) because it is known in the art that secondary hyperparathyroidism is a common complication in patients with chronic renal failure. In the dosage of 100 pg/day subjects were comparable, indicating similar 24-hydroxylase activities. Furthermore, it teaches the elevated iPTH levels observed in these patients would promote the stimulation of renal 1 -hydroxylase activity and not 24-hydroxylase and 25-hydroxyvitamin D3 therapy may also raise 1, 25-(OH)2D levels. 
Zerwekh teaches that 25-hydroxyvitamin D3 therapy may also raise 1, 25-(OH) 2D levels in patients with CRF (chronic renal failure), which is a chronic kidney disease (CDK) taught by Tabash et al. (US ‘149).
One skilled in the art would apply Zerwekh which teaches that 25-hydroxyvitamin D3 therapy may also raise 1, 25-(OH) 2D levels in some patients.

	At the time the invention was filed one skilled in the art would have reasonable expectation of success to expect that serum level of 1, 25(OH)2 D will be raised as taught by Zerwekh.  Zerwekh teaches the administration of 25-hydroxyvitamin D3 in the dosage of 100 g/day to patient’s ongoing chronic hemodialysis (abstract). 

Applicants claimed invention is taught by the combined teachings of Tabash et al. (US Patent 8,207,149) and Zerwekh et al, 1983. The limitation “providing a rise in serum total 25-hydroxyvitamin D of at least 7 ng/ml and no greater than 30 ng/ml within the first 24 hours after said administering, and said administering providing a rise in serum total 1,25-dihydroxyvitamin D of greater than 3 pg/mL and less than 10 pg/mL within the first 24 hours after said administering, wherein the rise in serum total 1,25-hydroxyvitamin D is sustained for at least 48 hours following said administering, and lowering the patient’s serum intact parathyroid hormone (iPTH) level” recited in claim 24 is interpreted as a consequence of the active step of “orally administering to an adult human patient suffering from secondary hyperparathyroidism a sustained release dosage form comprising 25-hydroxyvitamin D3”.

Considering objective evidence present in the application indicating obviousness or non-obviousness

It would have been obvious to one skilled in the art at the time the invention was filed to treat a patient in need thereof with secondary hyperparathyroidism by administering to adult 25-hydroxyvitamin D3 as claimed with reasonable expectation of success Tabash (US ‘149) teaches administration of the dosage of 25-hydroxyvitaminD3 and 25-hydroxyvitamin D2 which overlaps with the claimed range.  It teaches the dosage of 1 to 1000 ug which overlaps with claimed amounts “900ug”.  (Lines 48-57, col. 16 and claims).  (It teaches administration to human adult (Lines 66 and 67, col. 15).  
A person skilled in the art at the time the invention was filed would be motivated to treat secondary hyperparathyroidism because Tabash (US ‘149) teaches method of treating a patient suffering from hyperthyroidism secondary to chronic kidney disease (Stage 3 and 4). (Claim 1-3, 6, and 7). Since Tabash teaches that secondary hyperparathyroidism is a disorder which is developed by vitamin D deficiency where abnormal elevation of blood levels of PTH which leads to chronic kidney disease (Lines 51-67, col. 2) and rise in serum level of 25 hydroxyvitamin D3 to maintain 30 ng/mL, administration once a week. See 49-67, col. 5 and lines 1-7, col. 6)
It would have been obvious to one skilled in the art at the time the invention was filed administer sustain release of 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2 with increase absorption of 25-hydroxyvitamin D3 and maintenance of substantially constant blood levels of 25-hydroxyvitamin D.  (Tabash, lines 61-67, col. 16).
One skilled in the art would be motivated to prepare an oral dose of 25-hydroxyvitamin D3 in the form of modified release, sustain release or direct release preparation to administer to an adult human for treating secondary hyperparathyroidism at steady-state pharmacokinetics as Tabash references and Zerwekh et al. 
Administering of 25-hydroxyvitamin D3 to a subject, inherently rise in serum total 25-hvdroxyvitamin D of at least 7 ng/ml and no greater than 30 ng/ml within the first 24 hours after administering a sustained release dosage form comprising 25-hydroxyvitamin D3 in a dosage amount of 900 ug per week.  One skilled in the art at the time the invention was filed would expect the effects as claimed.  
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
	In regards to dosages and serum level of 25 hydroxyvitamin D3, prior art teaches the dosage and claimed conditions as cited above in the office action. Tabash teaches the specific doses for each particular patient can depend on a wide variety of factors, for example, on the age, body weight, general state of health, sex, on the diet, on the timing and mode of administration on the rate of excretion, and on medicaments used in combination and the severity of the particular disorder to which the therapy is applied. [0101]. Therefore, one skilled in the art would have reasonable expectation of success especially when prior art teaches the dosages which overlaps with claimed dosages.
	The references teach treatment of stage 3 and stage 3 kidney diseases, as well as treatment of end stage renal diseases, chronic kidney diseases, lowering of PTH, increase in total serum of 1, alpha-25-hydroxyvitamin D3 with no toxicity and maintaining a predictable serum level of 25-hvdroxvvitamin D in blood. of 25-hydroxyvitamin D to a subject with chronic renal or kidney failure would include any stage of the disease because it is known in the art that subjects with chronic renal disease suffer from vitamin D deficiency, therefore the administration of 25-hydroxyvitamin D to any stage of CKD would exhibit beneficial supplement of vitamin D. .The references teach various doses of 25-hydroxyvitamin D and also teach motivation to use 25-hydroxyvitamin D3 because it is more active than vitamin D3 with almost no toxicity. The references also teach that the 25-hydroxyvitamin D can be given under acute conditions and the rise in serum level of 25-hydroxyvitamin D3 is predictable with the doses.
	In regards to stage 3, 4 or 5 Chronic Kidney disease (CKD), it would have been obvious to one of ordinary skills in the art at the time of the invention was made to orally administer to the patient a delayed, sustained release formulations optimal levels >30ng.ml as taught by Tabash et al. . Since it teaches treatment of chronic kidney and end stage renal diseases and that the results were excellent with no toxicity. 
Furthermore, Tabash et al teaches more advantages that 25-hydroxyvitamin D3 is effective in increasing serum 25-hydroxyvitamin D without causing unacceptable side effects related to calcium and PTH metabolism.   One more motivation to apply the teachings of Tabash was that subjects in the treatment group receiving 25-hydroxyvitsamin D levels during the first 3 months of dosing, reaching steady state levels thereafter.  
	Tabash et al. teaches the amounts, doses and conditions and predictability of rise and maintaining a serum level.  The amounts as claimed are taught by Tabash. One skilled in the art would know how to apply the teachings of Tabash available at the time the invention was filed. Furthermore, one of ordinary skill in the art will appreciate; preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. The specific safe and effective amount will be vary, with such factors as the particular condition being treated, the physical condition of the patient, the duration of treatment, the nature of the concurrent therapy (if any), the specific dosage form to be used, the carrier employed, the solubility of the formula therein and the dosage regimen desired for the composition.
	Furthermore, it is obvious to vary and/or optimize the amount of (compound) provided in the composition, according to the guidance provided by (reference), to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.). It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” It is therefore obvious to one skilled in the art to optimize the dose depending on many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. 
	The specific safe and effective amount will be vary, with such factors as the particular condition being treated, the physical condition of the patient, the duration of treatment, the nature of the concurrent therapy, the specific dosage form to be used, the carrier employed, the solubility of the formula therein and the dosage regimen desired for the composition. It has been decided that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would be obvious to vary and/or optimize the amounts, according to the guidance provided by (reference), to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).
	From the teachings of the prior art, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. It would have been obvious to one skilled in the art to prepare at the time the invention was filed additional beneficial compositions containing vitamin D3 and/or vitamin D2 for treating hyperparathyroidism and chronic kidney disease. The claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference. The claims are therefore, properly rejected under 35 U.S.C. 103. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.  The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success.  See Kubin, 561 F.3d at 1360	
In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
	The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Inter digital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
	It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” See jd. at 1742. See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).


Double Patenting

Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 (1) U.S. Patent No. 8207149, (2) US Patent 8778373 

Claims 19-21 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-11 of U.S. Patent No. 8207149, (ii) claims 1-20 of US Patent 8778373 and (iii) claims 1-29 of US Patent 8361488 .  

(1) U.S. Patent No. 8207149,

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent ‘149 encompass administration of an effective amount of a controlled release, oral dosage form of 25-hydroxy vitamin D to treat secondary hyperparathyroidism in Chronic Kidney Disease (CKD) Stage 3 or Stage 4 in a human patient (Claim 1).

Claim 1 of US ‘149.

    PNG
    media_image7.png
    95
    290
    media_image7.png
    Greyscale


  The said effective amount of the controlled release, oral dosage form of 25-hydroxyvitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to at least 30 ng/mL (Claim 3), wherein said effective amount of the controlled release, oral dosage form of 25-hydroxyvitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to a value in a range of 50 ng/mL to 90 ng/mL (Claim 4), and wherein the administration is once per day (Claim 8) in a daily dose range of 1 pg to 1000 pg (Claim 10).

Instant claim 25 is  drawn to a method of treating secondary hyperparathyroidism, comprising orally administering to an adult human patient suffering from secondary hyperparathyroidism a sustained release dosage form comprising 25-hydroxyvitamin D3, in a dosage amount of 900 pg per week, providing a rise in serum total 25-hydroxyvitamin D of at least 7 ng/ml and no greater than 30 ng/ml within the first 24 hours after said administering, and said administering providing a rise in serum total 1,25-dihydroxyvitamin D of greater than 3 pg/mL and less than 10 pg/mL within the first 24 hours after said administering, wherein the rise in serum total 1,25-hydroxyvitamin D is sustained for at least 48 hours following said administering, and lowering the patient’s serum intact parathyroid hormone (iPTH). 
In issued patent claims 1-8 do not disclose any dose.  Claims 9-11 are drawn to the method wherein the daily dose is in a range of 1 .mu.g to 1000 .mu.g. Claim 1 is drawn to a method of treating secondary hyperparathyroidism in Chronic Kidney Disease (CKD) Stage 3 or Stage 4 in a human patient, comprising administering to the patient an effective amount of a controlled release, oral dosage form of 25-hydroxyvitamin D to reduce the subject's serum parathyroid hormone level by at least 30% while safely raising serum total 25-hydroxyvitamin D. Claim 2 is drawn to wherein the subject is vitamin D insufficient or vitamin D deficient. Claim 3 is drawn to wherein said effective amount of the controlled release, oral dosage form of 25-hydroxyvitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to at least 30 ng/mL.  Instant claim 24 is drawn to dosage in amount 900 ug per week for at least 7 ng/ml and no greater than 30 ng within 24 hours. A person skilled in the art at the time the invention was filed would find the most suitable and appropriate dose of 25-hydroxy vitamin D depending on severity and condition of deficiency of vitamin D and stage of CKD.  

It would have been obvious to one skilled in the art at the time the invention was filed to adjust the amount of administration of vitamin D, duration and severity of the disease state in order to treat secondary hyperparathyroidism in Chronic Kidney Disease (CKD) Stage or Stage 4 in a human patient, comprising administering to the patient an effective amount of a controlled release, oral dosage form of 25-hydroxyvitamin D to reduce the subject's serum parathyroid hormone level. The amount administered and rise in level can be calculated as is evident by the US patent 149.   

Therefore, accordingly, as the claims of the US (‘149) patent encompass daily dosages of 1 g to 1000 g (Claims 9 and 10) of ‘149 patent claims the effective amount of the controlled release, oral dosage form of 25-hydroxy vitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to at least 30 ng/mL (Claim 3).

US Patent 8,778,373
Claims 1-20 of US Patent 8,778,373 are rejected on the same basis as cited above.

Claim 1 of US ‘373 is drawn to a method of administering an amount of a vitamin D compound to a patient by controlled release such that (a) the ratio of the maximum serum concentration within 24 hours after administration of the vitamin D compound to the concentration 24 hours after administration (Cmax.sub.24hr/C.sub.24hr) is reduced as compared to an equivalent amount of the vitamin D compound administered by bolus IV injection and/or an immediate-release, oral dosage form and/or (b) the time for the plasma concentration of the vitamin D compound to reach its maximum in a dose interval following administration (Tmax) is increased as compared to Tmax for an equivalent amount of the vitamin D compound administered by bolus IV injection and/or an equivalent immediate-release, oral dosage form, wherein the vitamin D compound comprises 25-hydroxyvitamin D.sub.3. 
 	Claim 3 of US patent ‘373 is drawn to the method according to claim 1, comprising administering 25-hydroxyvitamin D3 to a human patient in an amount in a range of 1 to 100 .mu.g per day for an extended period of time. 
Instant claim 25 is  drawn to a method of treating secondary hyperparathyroidism, comprising orally administering to an adult human patient suffering from secondary hyperparathyroidism a sustained release dosage form comprising 25-hydroxyvitamin D3, in a dosage amount of 900 pg per week, providing a rise in serum total 25-hydroxyvitamin D of at least 7 ng/ml and no greater than 30 ng/ml within the first 24 hours after said administering, and said administering providing a rise in serum total 1,25-dihydroxyvitamin D of greater than 3 pg/mL and less than 10 pg/mL within the first 24 hours after said administering, wherein the rise in serum total 1,25-hydroxyvitamin D is sustained for at least 48 hours following said administering, and lowering the patient’s serum intact parathyroid hormone (iPTH). 
It would have been obvious to one skilled in the art at the time the invention wa filed would apply the teachings of US ‘373 as its claims teaches the 24 hours the level of 25 hydroxyvitamin D3 and teaches amounts 1-100 per day. A person skilled in the art would administer 25-hydroxyvitamin D3 to a subject the amount per week and needed depending on the condition and stage of the kidney disease. Administering 25-hydroxyvitamin D3 to the human patient secondary hyperparathyroidism to lower elevated PTH in a human patient by raising the patient's serum concentration of 25(OH)D to at least 30 ng/mL.(claims 1-20).  

(3) U.S. Patent No. 9,408,858 and ( 4) US Patent 8,426,391

Claims 19-21 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-22 (U.S. Patent No. 9,408,858) and (ii) claims 1-14 of US Patent 8,426,391). 

(3) U.S. Patent No. 9,408,858

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘858 encompass administration of an effective amount of a controlled release, oral dosage form of 25-hydroxy vitamin D to treat secondary hyperparathyroidism in Chronic Kidney Disease (CKD) Stage 1, 2, 3, 4, or 5 in a human patient (Claims 1-4), wherein said effective amount of the controlled release, oral dosage form of 25-hydroxyvitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to at least 30 ng/mL (Claim 8) and maintain the patient’s serum total 25-hydroxyvitamin D at a level of about 30 ng/mL or above (Claim 10), wherein said effective amount of the controlled release, oral dosage form of 25-hydroxy vitamin D is also effective to raise and maintain the subject's serum 25-hydroxy vitamin D at a level between about 50 ng/mL and about 90 ng/mL (Claim 11), and wherein the administration is once per day (Claim 15) in a daily dose range of 1 pg to 1000 pg (Claim 17).
The ‘858 patent teaches administration of an extended release formulation comprising 40 pg administered as two capsules per day initially to human adult subjects with Stage 4 CKD and secondary hyperparathyroidism. After 1 month, the daily dosage of is maintained unchanged in patients whose serum total 25-hydroxyvitamin D is between 50 and 90 ng/mL, increased by one capsule in patients whose serum total 25-hydroxy vitamin D is below 50 ng/mL, and decreased by one capsule per day in patients whose serum total 25-hydroxyvitamin D is above 90 ng/mL. Further adjustments in the daily dose are made in order to maintain serum total 25-hydroxyvitamin D between 50 and 90 ng/mL. Dosing with the formulation is continued indefinitely, provided that hypercalcemia, hypercalciuria and hyperphosphatemia do not develop, in which case appropriate adjustments in dosage are made. After 6-months, the subjects' serum total 25-hydroxyvitamin D levels are found to remain stable between 50 and 90 ng/mL with treatment with Formulation #1. See Example 7.
Accordingly, as the claims of the ‘858 patent encompass daily dosages of 1 ug to 1000 ug (Claim 17) and a dosage of 40 ug administered as two capsules per day (80 pg per day) maintained serum total 25-hydroxy vitamin D between 50 and 90 ng/mL, it logically follows that routine dose adjustments could be made to provide serum total 25-hydroxy vitamin D greater than 90 ng/mL. Indeed, the ‘858 patent claims the effective amount of the controlled release, oral dosage form of 25-hydroxy vitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to at least 30 ng/mL (Claim 8), thus encompassing any serum total 25-hydroxyvitamin D level of at least 30 ng/mL.

(4) US Patent 8,426,391

Claims 1-14 of US Patent 8,426,391 are drawn to where 25-hydroxyvitamin D3 was administered from 1 mcg to 50 mcg (claim 8) and 1 mcg to 100 mcg per day (claim 12). 
Claim 1 of US ‘391 is drawn to a method of treating 25-hydroxyvitamin D insufficiency or deficiency in a patient comprising orally administering to the patient a sustained release formulation of 25-hydroxyvitamin D2, 25-hydroxyvitamin D3, or a combination of 25-hydroxyvitamin D2 and 25-hydroxyvitamin D3. 

Claim 12 is drawn to the method of claim 1, wherein the administration is of an amount of 25-hydroxyvitamin D2, 25-hydroxyvitamin D3, or a combination of 25-hydroxyvitamin D2 and 25-hydroxyvitamin D3 in a range of 1 mcg to 100 mcg per day. 

Claim 14 is drawn to a method of treating 25-hydroxyvitamin D insufficiency or deficiency in a patient comprising gradually administering to the patient a formulation of 25-hydroxyvitamin D.sub.2, 25-hydroxyvitamin D.sub3, or a combination of 25-hydroxyvitamin D.sub.2 and 25-hydroxyvitamin D3 to avoid a transient supraphysiologic surge of blood 25-hydroxyvitamin D. 
In regards to dosage claim 12 is drawn to administration 25-hydroxyvitamin D3 1 mcg to 100 mcg per day. Claim 11 is drawn to once a day.  
Claim 3 is drawn to the method of claim 1, comprising administering an effective amount of the formulation to increase the patient's serum total 25-hydroxyvitamin D level to at least 30 ng/mL.  

	Claim 6 is drawn to the method of claim 1, wherein the administration avoids transient increases in blood levels of 25-hydroxyvitamin D of greater than 3 ng/mL following a unit dose. 

	It would have been obvious to one skilled in the art to administer the dose to a patients as needed, depending on the severity of disease. It may be few days, one week 2 weeks or more as needed.  One skilled in the art who is familiar with the art such as Doctor of medicine would consider over all condition of the patient and disease state to decide the continuity of the treatment and dosage. .   

Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘391 patent claims the same extended release dosage forms of 25-hydroxyvitamin D3 recited in the instant) and discloses the use thereof in treating secondary hyperparathyroidism in patients with Chronic Kidney Disease Stage 3, 4, or 5 as presently claimed. The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008). In Byck, the patent at issue claimed an insulated coil.

( 5) US Patent 9,498, 486

Claims 19-21 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of Bishop et al. (US Patent 9, 498, 486).

US Patent 9,498, 486

Although the claims 19-21, and 24-31 at issue are not identical, they are not patentably distinct from each other because the US ‘486 patent claims 1-30 are drawn to method for controlled release oral dosage of a vitamin D compound with the same extended release dosage forms of 25-hydroxyvitamin D3 recited in the instant claims and discloses the use thereof in treating secondary hyperparathyroidism in patients with Chronic Kidney Disease Stage 3, 4, or 5 as presently claimed.  

Claim 1 of US ‘486 is drawn to a method of treating secondary hyperparathyroidism in a human patient having Chronic Kidney Disease (CKD), comprising administering to the human patient having CKD an effective amount of a sustained release, oral dosage form of 25-hydroxyvitamin D to treat the secondary hyperparathyroidism and reduce the patient's serum parathyroid hormone level, wherein the administration avoids transient increases in blood levels of 25-hydroxyvitamin D of greater than 3 ng/mL following a unit dose. 
Claim 9 is drawn to a method of treating secondary hyperparathyroidism in a human patient having Chronic Kidney Disease (CKD), comprising administering to the human patient having CKD an effective amount of a sustained release, oral dosage form of 25-hydroxyvitamin D to treat the secondary hyperparathyroidism and reduce the patient's serum parathyroid hormone level, wherein the sustained release is effected over a period of at least four hours.

	Claim 17 drawn to a method of treating secondary hyperparathyroidism in a human patient having Chronic Kidney Disease (CKD), comprising administering to the human patient having CKD an effective amount of a sustained release, oral dosage form of 25-hydroxyvitamin D to treat the secondary hyperparathyroidism and reduce the patient's serum parathyroid hormone level, such that (a) the ratio of the maximum serum concentration within 24 hours after administration of the vitamin D compound to the concentration 24 hours after administration (Cmax.sub.24hr/C.sub.24hr) is reduced as compared to an equivalent amount of the vitamin D compound administered by an immediate-release, oral dosage form and/or (b) the time for the plasma concentration of the vitamin D compound to reach its maximum in a dose interval following administration (Tmax) is increased as compared to Tmax for an equivalent amount of the vitamin D compound administered by an equivalent immediate-release, oral dosage form, wherein the vitamin D compound comprises 25-hydroxyvitamin D3. 

Claim 25 of US ‘486 is drawn to a method of treating a disease or condition, comprising administering to a human patient 30 .mu.g or 60 .mu.g of an extended release, oral dosage form of 25-hydroxyvitamin D.sub.3 once daily, wherein the disease or condition is secondary hyperparathyroidism in an adult human patient having Chronic Kidney Disease (CKD) Stage 3 or 4 and serum total 25-hydroxyvitamin D levels less than 30 ng/mL. 

Instant claim 25 is drawn to a method of treating secondary hyperparathyroidism, comprising orally administering to an adult human patient suffering from secondary hyperparathyroidism a sustained release dosage form comprising 25-hydroxyvitamin D3, in a dosage amount of 900 pg per week, providing a rise in serum total 25-hydroxyvitamin D of at least 7 ng/ml and no greater than 30 ng/ml within the first 24 hours after said administering, and said administering providing a rise in serum total 1,25-dihydroxyvitamin D of greater than 3 pg/mL and less than 10 pg/mL within the first 24 hours after said administering, wherein the rise in serum total 1,25-hydroxyvitamin D is sustained for at least 48 hours following said administering, and lowering the patient’s serum intact parathyroid hormone (iPTH) level.

Claim 16 and 30 are drawn to wherein the patient has CDK Stage 3 or 4. 
Claim 6 and 22 are drawn to wherein the patient has CDK Stage 5. 

Instant claims 30 and 31 are drawn to method of treating CDK Stage 3, 4 or 5.

The instant fact pattern is similar to that found in the CCPA’s 1931 decision in In re Byck, the Federal Circuit’s 2010 decision in Sun Pharmaceutical Industries, Ltd., v. Eli Lilly & Co., Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC (Fed. Cir. 2003) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. (Fed. Cir. 2008). In Byck, the patent at issue claimed an insulated coil
The instant case thus falls under the “limited exception” discussed in Eli Lilly and Company v. Teva Parenteral Medicines, Inc. because Applicants’ earlier patent (the ‘644 patent) the same extended release dosage forms of 25-hydroxyvitamin D3 recited in the instant claims (see especially Claims 24-32 of the ‘644 patent) and discloses the use thereof in treating secondary hyperparathyroidism in patients with Chronic Kidney disease Stage 3, 4, or 5 as presently claimed.  

Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010)
Double-patenting issues arise when two commonly owned applications cover the same or similar inventions.  The issues in this appeal revolved around an earlier patent claiming a composition of matter and describing a method for using that composition, and a later patent claiming that method of use. 
After filing an Abbreviated New Drug Application ("ANDA") for a generic version of Gemzar®, Sun Pharmaceuticals, sought a declaratory ruling that the '826 patent was invalid and not infringed.  Lilly counterclaimed for infringement of the '826 and '614 patents.  The '614 patent was not at issue in this appeal. 
Applicants are barred from obtaining multiple patents covering the same invention by the doctrine of double patenting.  There are two types of double patenting: statutory double patenting, which prohibits a later patent from covering the identical invention, and obviousness-type double patenting, which prevents a later patent from covering a slight variation of an earlier patented invention.
On appeal, the panel agreed with the district court and Sun that the latter type of double patenting occurred here, thus invalidating the asserted claims of the '826.  The basis for the court's decision were two prior opinions, Geneva v. GlaxoSmithKline, 349 F.3d 1373, and Pfizer v. Teva, 518 F.3d 1353.  In Geneva, the earlier patent claimed a compound and the specification disclosed its effectiveness for inhibiting beta-lactamase.  The later patent claimed a method of using the compound to affect beta-lactamase inhibition.  Similarly, in Pfizer, the earlier patent claimed several compounds and the specification disclosed their use in treating inflammation; the later patent claimed a method of using these compounds for treating inflammation.  In both cases, the court ruled that the claims were not "patentably distinct," and thus the latter claims were invalid for obviousness-type double patenting.  
While Lilly argued that Geneva and Pfizer did not apply because "the specification of the earlier patent disclosed a single use for the claimed compound, which was an essential part of the patented invention and thus necessary to patentability," Slip Op. at 8, the court rejected that argument for two reasons.  First, the court disagreed that the specification in Pfizer disclosed more than one utility for the claimed compound.  In addition, the court read the rule of Pfizer as simply that "obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.  Pfizer never implies that its reasoning depends in any way on the number of uses disclosed in the specification of the earlier patent."  
The court also rejected Lilly's argument that the specification of an earlier application should have been consulted, as opposed to the specification of the '614 patent.  Drawing upon its claim construction precedent, the court noted that the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.  The court further noted that "consulting the specification of the issued patent, as opposed to an earlier version, is consistent with the policy behind double patenting," which rests "on the fact that a patent has been issued and later issuances of a second patent will continue protection, beyond the date.
 (6) Recently allowed (07/12/2021) Application No.16/089235.

Claim 9-21 and 24-31 of this application are patentably indistinct from claims 3, 5, 6, 20-21, 23-25, 27-30 and 36-38 of recently allowed (07/12/2021) in Application No.16/089235. 


    PNG
    media_image8.png
    208
    629
    media_image8.png
    Greyscale


As is clear there is no dose disclosed in claim 3.
Claims 3 is drawn to a method of treating secondary hyperparathyroidism in a patient having Chronic Kidney Disease Stage 3 or 4, administering to the patient repeat doses of 25-hydroxyvitamin D effective to (a) raise the patient’s serum 25-hydroxyvitamin D level to greater than 90 ng/ml and (b) control the patient’s serum ratio of serum 25-hydroxyvitamin D to serum 24, 25-dihydroxyvitamin D to less than 20.

Amount mount of dosage which will be administered to a patient having Chronic Kidney Disease Stage 3 or 4 is not disclosed in claims.  

Claim 23 is drawn to amount greater than about 110 ng /mL. 
The term about is does not limit the claims.

Claim 38 is drawn to doses of 25-hydroxyvitamin D  are, or average or greater than 90 ug per day. 

    PNG
    media_image9.png
    51
    628
    media_image9.png
    Greyscale


Therefore, the amount overlaps with claimed amounts 900 ug per week.  
Greater than 90 can be 900 ug per week which is instantly claimed. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US ‘235 encompass administration of pharmaceutical formulations of 25-hydroxy vitamin D to manage secondary hyperparathyroidism in patients.  Claim 3 of US ‘235 is drawn to a method of treating secondary hyperparathyroidism in a patient having Chronic Kidney Disease Stage 3 or 4, comprising selecting a patient having Chronic Kidney Disease Stage 3 or 4 and a serum ratio of serum 25-hvdroxyvitamin D to serum 24,25-dihvdroxvvitamin D of greater than 20 and a serum 25-hvdroxvvitamin D level of at least 30 ng/mL, and administering to the patient repeat doses of 25-hydroxyvitamin D effective to (a) raise the patient’s serum 25-hydroxyvitamin D level to greater than 90 ng/ml and (b) control the patient’s serum ratio of serum 25-hydroxyvitamin D to serum 24,25-dihydroxyvitamin D to less than 20.
Claims of 16/089235, thus broadly encompass administration of the same active agent to the same patient population(s) recited in the instant claims in any dosage (no dose was disclosed in claims) that increases the patient’s serum level of 25-hydroxyvitamin D to at least 30 ng/mL, 90 ng/mL (claim 3) or greater than 100 ng/ (Claim 6).   Claims 23, 24, greater than 110, claims 27, 28The raise in the patient’s 25-hydroxyvitamin D level can be greater than 100 ng/ml, 30 ng/mL of more. It can be more than 150 ng/mL. (Claim 28).
Claims are drawn to “repeat dose” (for example claims 3 and 5), and “repeated doses” in other claims. No amounts or dosage were disclosed in allowed claims of 16/089235.   Dosage were found missing except 38.  
Instant claim 24 is drawn to a method of treating secondary hyperparathyroidism, comprising orally administering to an adult human patient suffering from secondary hyperparathyroidism a sustained release dosage form comprising 25-hydroxyvitamin D3, in a dosage amount of 900 pg per week, providing a rise in serum total 25-hydroxyvitamin D of at least 7 ng/ml and no greater than 30 ng/ml within the first 24 hours after said administering, and said administering providing a rise in serum total 1,25-dihydroxyvitamin D of greater than 3 pg/mL and less than 10 pg/mL within the first 24 hours after said administering, wherein the rise in serum total 1,25-hydroxyvitamin D is sustained for at least 48 hours following said administering, and lowering the patient’s serum intact parathyroid hormone (iPTH) level.
	Claimed invention would have been obvious to one skilled in the art at the time the invention was filed as administration of 25-hydroxyvitamin D to treat or manage secondary hyperthyroidism in a patient having chronic kidney disease stage 3 or 4 as disclosed in recently allowed application 16/089235.  The property of the compound is inherent a serum ratio of serum 25-hvdroxyvitamin D to serum 24, 25-dihvdroxvvitamin D can be achieved by administering effective amount of 25-hydroxyvitamin D.
 

DECLARATION UNDER 37 C.F.R. S1.132

Applicants declaration filed by Dr. Petkovich dated 12/21/2020 was acknowledged. The declaration was considered but was found insufficient to overcome the rejection. 
The declaration specifically refers to delivery method which resulted unexpected results.  The Examiner respectfully disagrees with the arguments.  Claims are not drawn to any specific method which was not taught by the prior art.  
In section 5 of the declaration explain about the invention as single doses of oral modified release (MR, 450 ug or 900 ug) or bolus intravenous (IV, 450 ug) of Calcifediol were administered to patients with Stage 3 or 4 CKD, SHPT and vitamin D insufficiency. 
Claims are not drawn to modified release a single dose of 900 ug.  Claim 24 is drawn to oral administration of 900 ug of 25-hydroxyvitamin D3 per week.   The amount of 450 ug were amended and removed from the claims.  
Section 10 and 11 refers to modified release single dose of 900 ug per week.  Claims are drawn to sustain release dosage form 900 ug per week. Tabash et al teaches that the release of an administered vitamin D (cholecalciferol and/or ergocalciferol) and/or a 25-hydroxyvitamin D compound will preferably be at such a rate that total serum or blood levels of 25-hydroxyvitamin D are maintained or elevated above predosing levels for an extended period of time, e.g. 4 to 24 hours or even longer. [0062].  Tabash et al. teaches that the terms "controlled release," "sustained release," and "modified release" are used interchangeably, and refer to the release of the administered vitamin D compound in a way that deviates from immediate release. The terms "controlled release" and "modified release" optionally include delayed release characteristics. [0062]. 
	Claimed invention is considered obvious over the prior art as cited in the office action.  Tabash et al. (US Patent 8,207,149 also published as US 20120015916) teaches claimed invention.  The amount 900 ug s taught.  The property of the compound is inherent.   No unexpected and unobvious results were found as presented in the declaration. 
.
			Response to Remarks

Applicants response filed 01/31/2022 is acknowledged. 
35 U.S.C. 112(b)
Applicants arguments in regards to claims 19-21 and 24-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) were found persuasive therefore, this  rejection was withdrawn.  The dosage amount per week is clear. The dosage must be 900 micrograms per week of 25-hydroxyvitamin D but other ingredients can be can be administered with it. but no more or no less D3.
35 U.S.C. 103 (a) Rejection

	Applicants arguments on  obviousness rejections was fully considered but were  not found persuasive.  Administration of 900 micrograms per week dosage is close to Tabash et al. (US Patent 9,207,149),  Table 2 of Tabash is the same controlled release composition disclosed in Table 1 of the instant specification.  Thus, the administering the claimed 900 micrograms/week which the art teaches an overlapping amount.  Claimed invention was considered obvious to one skilled in the art  the time the invention was filed. 


Instant specification

    PNG
    media_image10.png
    290
    452
    media_image10.png
    Greyscale

Tabash et al


    PNG
    media_image11.png
    174
    292
    media_image11.png
    Greyscale

	No unexpected results for 900 micrograms was disclosed.  Therefore, both  35 U.S.C. 103 rejections and double patenting rejection were maintained for the same reasons as cited in the previous office action.   No unexpected results were presented.  
Examiner respectfully disagree because Tabash teaches in Table 2 as discussed above so not copied here.
Applicants argue that instant invention was not obvious Tabash et al and present the following.
( 1) 900 microgram
 (2) Providing a rise in serum total 25-hydroxyvitamin D of at least 7 ng/ml and no greater than 30 ng/ml within the first 24 hours after said administering.
 (3) Providing a rise in serum total 1,25-dihydroxyvitamin D of greater than 3 pg/mL and less than 10 pg/mL within the first 24 hours after said administering
(4) Lowering serum iPTH
As cited above the four points were taught by Tabash,  
In regards to iPTH, Tabash teaches over suppression of plasma iPTH" refers to a condition in a patient having normal kidney function, or Stage 1-3 CKD, wherein the patient has levels of plasma iPTH below 15 pg/mL. In a patient having Stage 4 CKD, over suppression of plasma iPTH occurs when the patient has levels of plasma iPTH below 30 pg/mL. In a patient having Stage 5 CKD, over suppression of plasma iPTH occurs when the patient has levels of plasma iPTH below 100 pg/mL.  (Lines 6-14, col 10).
(5) Zerwekh
	Argument sin regards to (1)-(4)  is considered obvious when the sane compound 25-hydroxyvitamin D3 is administered a person skilled in the art would expect the level of  1,25-dihydroxyvitamin D. Tabash et al teaches more advantages that 25-hydroxyvitamin D3 is effective in increasing serum 25-hydroxyvitamin D without causing unacceptable side effects related to calcium and PTH metabolism.   One skilled in the art to apply the teachings of Tabash was that subjects in the treatment group receiving 25-hydroxyvitsamin D levels during the first 3 months of dosing, reaching steady state levels thereafter.   One set would consider the dose as needed depending the patient’s condition.
Examiner disagree with applicants arguments about Zerwekh reference. It  teaches 25-hydroxyvitamin D3 therapy may also raise 1, 25-(OH12D levels in some patients. Zerwekh et al. teaches vitamin D therapy in chronic renal failure. It teaches extra-renal production of 24, 25-dihydroxyvitamin D in chronic renal failure during 25-hydroxyvitamin D3 therapy.   Zerwekh et al  was applied for additional showing of extra-renal production of 24, 25-dihydroxyvitamin D in chronic renal failure during 25-hydroxyvitamin D3 therapy  and that the magnitude of increase in serum 24, 25-(OH) 2 D for patients with CRF (chronic renal failure) as compared to a nephric subjects was comparable, indicating similar 24-hydroxylase activities.

Unexpected reults
  Examiner disagrees with arguments for unexpected results.  No unexpected are presented.  As cited above Tabash (US ‘149)  in table II teaches  and instant specification table 1 are same.  No Unexpected results were seen in specification Tabash does teach sustain release administration of 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2 with increase absorption of 25-hydroxyvitamin D3 and maintenance of substantially constant blood levels of 25-hydroxyvitamin D.  (Lines 61-67, col. 16).   The sustained Release Drug Delivery System (SRDDS) is taught by Tabash et al. is designed to release a drug at a predetermined rate by maintaining a constant drug level for a specific period of time with minimum side effects. 
A person skilled in the art at the time the invention was filed would have reasonable expectation of success to treat a human in need thereof may be a human deficient in vitamin D having a serum level concentration of 25-hydroxy-vitamin D3 less than 30 ng/ml.  Tabash teaches a method of treating secondary hyperparathyroidism in Chronic Kidney Disease (CKD) Stage 3 or Stage 4 in a human patient, comprising administering to the patient an effective amount of a controlled release, oral dosage form of 25-hydroxyvitamin D to reduce the subject's serum parathyroid hormone level by at least 30% while safely raising serum total 25-hydroxyvitamin D. (claim 1- Tabash).  (25-hydroxyvitamin D represents 25-hydroxyvitamin D2, 25-hydroxyvitamin D3).

Double patenting Rejections
All DP rejection were considered.  Applicants arguments were considered but were not found persuasive.  All double patenting rejections were  mantained for the same reasons as cited above. 
Claims 19-21 and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-11 of U.S. Patent No. 8207149, (ii) claims 1-20 of US Patent 8778373 and (iii) claims 1-29 of US Patent 8361488 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent ‘149 encompass administration of an effective amount of a controlled release, oral dosage form of 25-hydroxy vitamin D to treat secondary hyperparathyroidism in Chronic Kidney Disease (CKD) Stage 3 or Stage 4 in a human patient (Claim 1).

Claim 1 of US ‘149.

    PNG
    media_image7.png
    95
    290
    media_image7.png
    Greyscale


  The said effective amount of the controlled release, oral dosage form of 25-hydroxyvitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to at least 30 ng/mL (Claim 3), wherein said effective amount of the controlled release, oral dosage form of 25-hydroxyvitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to a value in a range of 50 ng/mL to 90 ng/mL (Claim 4), and wherein the administration is once per day (Claim 8) in a daily dose range of 1 pg to 1000 pg (Claim 10).

Therefore, accordingly, as the claims of the US (‘149) patent encompass daily dosages of 1 microgram to 1000 microgram g (Claims 9 and 10) of ‘149 patent claims the effective amount of the controlled release, oral dosage form of 25-hydroxy vitamin D is also effective to increase the subject's serum total 25-hydroxyvitamin D level to at least 30 ng/mL (Claim 3).
No unexpected results were presented.

US Patent 8,778,373

Claims 1-20 of US Patent 8,778,373 is maintained on  the same basis as cited above.
Claim 1 of US ‘373 is drawn to a method of administering an amount of a vitamin D compound to a patient by controlled release such that (a) the ratio of the maximum serum concentration within 24 hours after administration of the vitamin D compound to the concentration 24 hours after administration (Cmax.sub.24hr/C.sub.24hr) is reduced as compared to an equivalent amount of the vitamin D compound administered by bolus IV injection and/or an immediate-release, oral dosage form and/or (b) the time for the plasma concentration of the vitamin D compound to reach its maximum in a dose interval following administration (Tmax) is increased as compared to Tmax for an equivalent amount of the vitamin D compound administered by bolus IV injection and/or an equivalent immediate-release, oral dosage form, wherein the vitamin D compound comprises 25-hydroxyvitamin D.3. 
 	Claim 3 of US patent ‘373 is drawn to the method according to claim 1, comprising administering 25-hydroxyvitamin D3 to a human patient in an amount in a range of 1 to 100 .mu.g per day for an extended period of time. 
It would have been obvious to one skilled in the art at the time the invention wa filed would apply the teachings of US ‘373 as its claims teaches the 24 hours the level of 25 hydroxyvitamin D3 and teaches amounts 1-100 per day. A person skilled in the art would administer 25-hydroxyvitamin D3 to a subject the amount per week and needed depending on the condition and stage of the kidney disease. Administering 25-hydroxyvitamin D3 to the human patient secondary hyperparathyroidism to lower elevated PTH in a human patient by raising the patient's serum concentration of 25(OH)D to at least 30 ng/mL.(claims 1-20).  

Double rejection  1-6 were maintained  for the same reasons as set forth in the previous office action.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/
Primary Examiner, Art Unit 1627